Title: General Orders, 27 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 27th 1776
Parole Hancock.Countersign Adams.


As the Season is now fast approaching, when every man must expect to be drawn into the Field of action, it is highly necessary that he should prepare his mind, as well as every thing necessary for it. It is a noble Cause we are engaged in, it is the Cause of virtue and mankind, every temporal advantage and comfort to us, and our posterity, depends upon the Vigour of our exertions; in short, Freedom, or Slavery must be the result of our conduct, there can therefore be no greater Inducement to men to behave well: But it may not be amiss for the Troops to know, that if any Man in action shall presume to skulk, hide himself, or retreat from the enemy, without the orders of his commanding Officer; he will be instantly shot down, as an example of cowardice; Cowards having too frequently disconcerted the best form’d Troops, by their dastardly behaviour.

Next to the favour of divine providence, nothing is more essentially necessary to give this Army the victory of all its enemies, than Exactness of discipline, Alertness when on duty, and Cleanliness in their arms and persons; unless the Arms are kept clean, and in good firing Order, it is impossible to vanquish the enemy; and Cleanliness of the person gives health, and soldierlike appearance. That no confusion may ensue when the troops are called to action; the General has order’d all the posts, and guards of the lines, and redoubts, to be so fix’d and regulated, as every Officer, and Soldier, may know his place, and his duty; and to confirm the order and discipline, the General orders, that the Officers and men, who are to mount guard, do parade every morning at eight O’Clock, upon their regimental parades, where they are to be reviewed by the Adjutant, in the presence of a Field Officer, who is to see that their arms, ammun[i]tion and accoutrements are compleat, and the men dress’d in a soldier-like manner—The Adjutant is then to march them to the parade of the brigade, and deliver them over to the Major of brigade, who is very minutely to inspect the whole, and then march them to the Grand-Parade, where the Brigadier, with the Field Officers of the day, will attend, to see all the Guards paraded and march to their several destinations. With the Brigadier, will constantly mount, his Major of brigade, who is always to make up the Guards upon the grand parade, and report all extraordinaries to his Brigadier General. The Brigadier of the day, will give his orders to the Field Officers of the day, at what time he would have them to go the visiting, and grand rounds; and half an hour before day, order all the guards to be under arms, and properly posted—visit the out-posts—see that the guards are properly placed, and that every thing is in good order, for defence, in case of an attack. All Officers commanding Guards, are to report to the Brigadier of the day, who is to report to the Commander in Chief. The Guards, to be made up on the grand-parade are, Letchmore point, Cobblehill, plough’d-Hill, White-house, Main Guard on Prospect-hill, the South, North and middle Redoubts, Letchmore’s point bridge, and the Main Guard for Cambridge, and Winter-hill—All other Guards are to be sent from the Brigade-parades, (the Quarter Guards of the Regiments excepted) who are paraded on their regimental parades.
